OPINION OF THE COURT
Joseph J. Sedita, J.
This motion seeks a protective order against the defendant precluding pretrial disclosure relating to the issue of custody. This is a significant issue which has not clearly been resolved by case or statutory law.
In this matter, as in all issues relating to custody, the best interests of the child is the paramount concern of the court. The argument has been advanced that pretrial disclosure would cause additional upset to the child and exacerbate and compound the dangerous unpleasantries inherent in a custody battle. It is also argued that such disclosure will delay an expeditious determination of the custody issue, to the detriment of the child.
While the above arguments have some merit, they represent short-term dangers. A failure to fully “flesh out” the custody issues may represent a potential long-term danger to the child. No issue is of more paramount importance to this court than the welfare of a child. The most significant issue relating to that child’s welfare is the person who will have custodial responsibility and the home into which he will be placed. Pretrial disclosure as to custody issues will help to insure that all relevant issues and facts are brought before the court in its consideration of this most important issue. Any potentially dangerous side effects of pretrial disclosure can largely be *266offset by sensitive handling of this disclosure by the attorneys for the parties.
This court has long been on the record favoring full disclosure on the merits of matrimonial actions. (Vaccaro v Vaccaro, 98 Misc 2d 406.) The Fourth Department of the Appellate Division is in accord with our position. (Lemke v Lemke, 100 AD2d 735.) In the case of Williams v Williams (July 13, 1984) the Fourth Department appears to have given implicit approval of this issue by denying a stay of a court order directing an examination before trial with regard to the issue of custody.
We think it is both good law and good sense to permit this disclosure.
For the above-stated reasons, this motion is denied.